Ogden, J.
This appeal must be dismissed for want of jurisdiction in this court, for the reason that there is in the record no final judgment of the district court in this case. And in dismissing the appeal we feel called upon to notice the unintelligible and confused collection of papers sent up here as a record. The law and the long established rules of this court, in regard to the transcript, and the duties of the district clerk in making out the same, have been wholly diregarded, and the officer who made out the record in this case is liable to a severe penalty for a contempt of court. The case is dismissed for the want of final judgment.
Appeal dismissed.